Chalmers, J.,
delivered the opinion of the court. ■
The trial in this case'resulted in a verdict for defendant in the court below. Plaintiff moved for a new trial, at the same time tendering a bill of exceptions embodying the testimony, which was signed and sealed.
The court took the motion under ádvisement, enteiing an order to that effect on the minutes. At the next term the court was still unprepared to decide the motion, and had the same continued bjr entry on the minutes. Subsequently, during vacation, the judge directed the clerk to enter an order sustaining the motion, which the clerk did. Again, at the next term, being the second term after the motion was made, *521.a formal judgment was entered sustaining the motion, setting aside the verdict, and awarding a new trial. A few days thereafter the court, becoming convinced that it had uo power after such a lapse of time and terms to accord a new trial, reversed its action by sustaining a motion to strike the cage from the docket, and roinstituting the original judgment which had been rendered in defendant’s favor. This action of the court in reversing its own ruling on the motion for a new trial is the principal assignment of error pressed on our attention.
Can a circuit judge keep a motion for new trial under advisement beyond the term succeeding that at which it is entered?
No case presenting the point is found in our books, save the case of Coopwood v. Prewitt, 30 Miss., 206, which may have been controlled by other consideration's. In all the other cases the contest was as to whether, in each case, a retention of the, motion until the succeeding term was erroneous. In Ross v. Gary, 7 How., 58, it was held erroneous, because there was no ■entry on the minutes that the case was taken under advisement. In Kane v. Burris, 2 S. & M., 313, it was held that the motion might be retained until the succeeding term, inasmuch as the minutes did slnuy-the taking under advisement, .and this was held to be a common law right.
In McClure v. Henderson, 10 S. & M., 392, a statute having-been passed (How. & Hutch., 481, § 8) limiting the period within which a case might be held under advisement to four months, and the decision on the motion for a new trial having been made within that period, it was held erroneous to strike the case from the docket therefor. In Hudson v. Strickland, 49 Miss., 592, it was held that the provision of § 534, Code of 1871, which requires all the testimony to be reduced to writing during the term at which a case is taken under advisement, does not apply to motions for new trials, but only to cases on their merits.
It is thus seen that in none of these cases was the attempt made to keep the case under advisement beyond the succeeding term save in Coopwood v. Prewitt, supra. Counsel for *522appellant, however, contend that inasmuch as in the case in 49 Miss., supra, the court held that applications for new trials were not governed bjr § 534, Code of 1871, in which is found' the requirement that all cases taken under advisement shall be decided at the next term, but by §648, in which is found no such provision,. that therefore there is nothing to limit the power of the judge, by successive continuances entered on the minutes, to keep alive a motion for new trial which has been heard and taken under advisement. We do not so regard it.
It was only held in the case referred to that the provision requiring all the testimony to be reduced to writing, which is found in § 534, did not apply to motions for new trial taken under consideration. If the language used seems broader than this, it is to that extent ill-advised. We think that the requirements in said section, that cases taken under advisement shall be decided at the .succeeding term, applies as well to motions for new trial as to cases on the merits.
Indeed, the latter class of cases, except where a jury is waived, must be of rare occurrence in the circuit court. It will be observed that in McClure v. Henderson, and in Coopwood v. Prewitt, supra, it was held that the four months limitation prescribed by Howard & Hutchinson’s Code, applied to-motions for new trial, although they were not specially named, in the statute.
On the trial there was read to the jury, and submitted in evidence, a written memorandum of testimony which had been given by plaintiff in person on the trial of another branch of this controversy.
This memorandum had been made by a spectator at said, former trial, and was unauthenticated in .any way. It was. offered as contradictory of plaintiff’s testimony on this trial. This was manifestly erroneous. Such paper could only have been used as a memorandum made at the time by. some witness introduced to impeach plaintiff, the latter having been first questioned as to his statements on the former trial.
Counsel for appellee seem to concede that this paper was *523inadmissible, but argue tbat it did not affect the result, and therefore will not cause a reversal. The testimony in the case was very conflicting. That of plaintiff seems at least as strong as that of defendant. Much of it was made by plaintiff in person. "We cannot say, therefore, that testimony improperly admitted, assailing his credibility, was immaterial.
The 10th instruction was also clearly wrong, and may have contributed to the result.
The cause is therefore reversed and remanded, and new trial awarded.